Citation Nr: 0612093	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the claim.  
Unfortunately, upon reopening, further development is needed 
before rendering a decision on the merits.  So the claim is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his petition to reopen, apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  In a January 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; he did not file a timely notice of disagreement (NOD) 
in response, to initiate an appeal.

3.  In June 2001, the RO denied the veteran's petition to 
reopen his previously denied claim of entitlement to service 
connection for PTSD; and again, he did not file a timely 
appeal.

4.  Some of the additional evidence submitted since that June 
2001 rating decision, however, is not cumulative of evidence 
already of record and provides some of the facts necessary to 
substantiate this claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

Recently, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, the U. S. Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

Another recent decision, Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006) held that, in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and respond with a 
notice letter describing what evidence would be necessary to 
substantiate that element(s) required to establish service 
connection that were found insufficient in the previous 
denial.



Here, the Board is reopening the veteran's claim for the 
reasons and bases discussed below.  Despite the inadequate 
notice provided him on the elements to establish a 
disability rating or effective date for the disability on 
appeal, the Board finds no prejudice to him in proceeding to 
reopen his previously denied claim at this juncture because 
he is receiving the requested benefit, regardless, and since 
the inadequate notice will be remediated on remand .  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
The same is true to the extent he has not received content-
complying VCAA notice in accordance with Kent since the 
reopening of his claim in this decision will render all 
concerns relating to this moot.  Because the claim is being 
further developed on remand, and then readjudicated on the 
full merits, there is no need to determine whether there has 
been compliance with the VCAA in all other respects because 
even if there has not been, this is merely inconsequential 
and, therefore, at most harmless error.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (citing 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The veteran's claim for service connection for PTSD was first 
considered and denied by the RO in a January 1998 rating 
decision.  The claim originally was denied because there was 
no evidence suggesting he had received a combat citation, was 
exposed to a stressful experience during his military 
service, or had received a diagnosis of PTSD in accordance 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  In making these 
determinations, the RO considered his service medical records 
(SMRs), his service personnel records (DA Form 20), and his 
personal lay statements.



The veteran's October 1970 Report of Medical History for 
purposes of separation from the military indicates he denied 
experiencing nightmares, depression or excessive worry, or 
nervousness.  The contemporaneous Report of Medical 
Examination shows that a clinical psychiatric evaluation was 
normal.

The veteran's DA Form 20 indicates his military occupational 
specialty (MOS) was a combat engineer, and that he had 
service in Vietnam from May 1969 to April 1970 with Company 
A, 39th Engineer Battalion (Combat).  During his tour in 
Vietnam, he participated in the TET '69 Counter Offensive, 
Vietnam Summer-Fall 1969 Campaign and an unnamed campaign.  
Awards and decorations included the Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal, and the 
National Defense Service Medal.

In a December 1997 statement, the veteran said he was a 
combat engineer during his tour in Vietnam, building bridges 
and sweeping for mines.  He said he saw dead people while 
walking through Vietnamese villages and that a little girl he 
met in Vietnam was killed during a search and destroy 
mission.  He said he remembered these traumatic events, which 
in turn caused him to be depressed.  He also complained of a 
hyperstartle response and nightmares, as well as mood swings.

The veteran filed a petition to reopen his claim in April 
2001.  In a June 2001 decision, the RO found that the 
evidence received since the prior denial was new, but still 
not material, as a June 2001 VA examination report and VA 
medical records obtained in support of the claim did not show 
he had a diagnosis of PTSD in accordance with DSM-IV, nor did 
he provided sufficient information for the RO to verify his 
claimed stressors in service.  The VA examination report 
indicated he had trauma-related symptoms, which were 
inconsistent with "full fledged" PTSD, and that he had 
alcohol abuse, in remission.  The VA examiner further opined 
that the veteran had mild symptoms associated with PTSD and 
that "his presentation was not consistent with clinical 
depression."  His VA medical records show he had been seen 
for PTSD by a VA social worker, beginning in November 2000.



The veteran did not appeal the RO's June 2001 decision, 
either.

The veteran filed his more recent petition to reopen in July 
2002.  The RO approached his claim properly, as an issue of 
whether new and material evidence had been received to reopen 
this previously denied claim.  And in the November 2002 
rating decision being appealed, the RO found that the 
evidence submitted since the June 2001 rating decision was 
new, but still not material, as the veteran had failed to 
provide evidence of a valid stressor in service or a nexus 
between his diagnosis of PTSD and a stressful event during 
service.  At the time of his petition to reopen, he submitted 
VA treatment records showing diagnoses of PTSD by a VA 
psychiatrist and a VA social worker.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).

In addition, where the veteran files an NOD, but fails to 
perfect his appeal within 60 days of the date on which the 
statement of the case (SOC) was mailed or within one year 
from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD in 
response to the RO's June 2001 decision.  So that decision is 
final and binding on him based on the evidence then of record 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  But if there is new and material evidence 
since that decision, the claim must be reopened and the 
former disposition reviewed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).



The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

The VA medical records submitted or otherwise obtained since 
the RO's June 2001 rating decision indicate that a VA 
psychiatrist diagnosed the veteran with PTSD subsequent to an 
evaluation. A VA social worker also made this diagnosis.  The 
VA psychiatrist found, in May 2002, that the veteran had 
classic PTSD symptoms, with reported traumatic stressors, 
guarded behavior, and hypervigilance.  The earlier, December 
2001, evaluation by the VA social worker indicates the 
veteran had nightmares, chronic stress, and anger related to 
his PTSD, for which he was attending group counseling.



Since the RO's November 2002 rating decision and September 
2003 statement of the case (SOC), the veteran has submitted 
additional records concerning the 39th Combat Engineer 
Battalion for the period between May 1969 and April 1970 from 
the National Archives and Records Administration (NARA).  He 
waived his right to have these additional records initially 
considered by the RO.  See 38 C.F.R. § 20.1304(c).  They show 
the battalion engaged in mine sweeping, was subjected to 
enemy automatic weapons fire, sniper fire, and mortar rounds, 
and encountered a Vietnamese bus which hit a mine, resulting 
in treatment of 7 people for wounds and 6 dead.

This additional evidence is both new and material and, 
therefore, sufficient to reopen the veteran's claim for 
service connection for PTSD.  His VA medical records and the 
records from the NARA, in combination, tend to substantiate 
his claim because they suggest a possible causal relationship 
between his service in the military and, in particular, a 
stressor that may be objectively verifiable, and his current 
symptomatology or diagnosis of PTSD.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Therefore, these records are neither cumulative nor 
redundant, as they serve to address what was missing at the 
time of the June 2001 rating decision at issue and, as such, 
they are so significant they must be considered in order to 
fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  See also, e.g., Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit 
Court noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.)  So the claim is 
reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  But it would be premature to address the merits 
of his claim, just yet, because additional development is 
required - which will be discussed below.




ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD; and to 
this extent, and this extent only, the appeal is granted 
subject to the further development directed below.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, the veteran's lay statements alone 
may establish the occurrence of the claimed in-service 
stressor, in the absence of clear and convincing evidence to 
the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2005).  See also Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but his 
alleged stressor is not combat related, his lay testimony, by 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki at 98.

A review of the official military documentation contained in 
the veteran's claims file is unremarkable for evidence 
confirming that he, personally, engaged in combat with the 
enemy during his service, as contemplated by VA regulations.  
His service personnel records show he served as a combat 
engineer in the 39th Combat Engineer Battalion of "A" 
Company, with service in Vietnam from May 1969 to April 1970.  
However, his service records do not show he was awarded any 
medals or commendations denoting combat.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  Thus, as there is no evidence of 
combat status, official service records or other credible 
supporting evidence must objectively verify his stressors.  
See Cohen at 142.  See also Doran v. Brown, 6 Vet. App. 283, 
288-291 (1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

That said, the veteran has claimed in various statements that 
the stressful events during his service occurred while 
participating in mine sweeping duties and search and destroy 
missions.  In addition, he related that he was exposed to 
dead bodies, attacks on his unit, and lived in constant fear.  
And while the Board acknowledges that the NARA records 
submitted by him, in combination with his DA Form 20, lend 
significant credence to his claims regarding his purported 
stressors in service, the RO has not yet made a request for 
information regarding his specific assignments from the 
National Personal Records Center (NPRC) or the United States 
Army and Joint Services Records Research Center (JSRRC) 
to independently verify his purported stressors.  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  

Even if the RO finds that the veteran experienced combat 
stressors in Vietnam, this would not be sufficient, in and of 
itself, to grant service connection.  Rather, it is only 
sufficient to presume he experienced the combat stressors 
alleged.  There also must be medical evidence causally 
linking a current diagnosis of PTSD to one of the presumed 
combat stressors.  Such a cause-and-effect relationship has 
not yet been established between his current symptoms and his 
military service, as the medical evidence currently of record 
is conflicting as to whether he even has PTSD.  See 38 C.F.R. 
§ 3.304(f).  He has been assessed as having symptoms 
consistent with PTSD, however.  In this regard, the Board 
notes that the June 2001 VA examiner determined the veteran 
had mild symptoms associated with PTSD, but also found that 
his symptoms were inconsistent with "full fledged" PTSD.  
And while VA medical records dated in November 2000, December 
2001, and May 2001 confirm he was diagnosed with PTSD, they 
do not provide an evidentiary basis for this conclusion, 
i.e., contain an explanation of how the 
DSM-IV criteria and symptoms were met.  

As a result, it remains unclear exactly what psychiatric 
disorders the veteran has.  So he should be provided another 
VA psychiatric examination to obtain a medical opinion 
indicating whether he has PTSD that is causally or 
etiologically related to his service.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Lastly, although the RO provided the veteran with a VCAA 
notice in August 2002, as previously mentioned, the RO failed 
to provide him with an adequate explanation of the provisions 
of the VCAA.  In particular, the RO failed to provide him 
with notice of his rights and responsibilities under this law 
and whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  Mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities and VA's responsibilities is 
insufficient for purposes of compliance with the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Furthermore, while the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection (i.e., the first three 
elements discussed in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506) in the aforementioned August 2002 
VCAA letter, he was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability claimed on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Thus, a VCAA letter must be issued to correct this procedural 
due process problem before the Board can decide the case.  
And the Board, itself, cannot correct this procedural due 
process deficiency; rather, the RO must.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claim of entitlement to service 
connection for PTSD; (b) inform him about 
the information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).



*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal.  
See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding this claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged stressors in 
service.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service.  So it is absolutely 
imperative that he is as specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

3.  With this information, review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides an additional statement, 
as requested above.  Send this summary 
and a copy of his DD Form 214 and DA Form 
20 file and all associated service 
documents, including the records obtained 
from NARA, to the JSRRC at 7798 Cissna 
Road, Springfield, Virginia 22150.  
The JSRRC should be requested to provide 
any additional information that might 
corroborate his alleged stressors.  

4.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims files.

5.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to a stressor in service has 
resulted in the current PTSD.  If PTSD 
related to service is diagnosed, please 
indicate the specific stressor(s) 
supporting this medical conclusion.  
The examiner should also note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon what specific symptoms are 
attributable to PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  

The veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

6.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


